Title: To James Madison from Sylvanus Bourne, 29 May 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Amsterdam May 29 1801
					
					In conformity to my practice towards your predecessors in Office I here transmit the latest Leyden Gazettes & shall continue to do so regularly by every opportunity which presents.
					This paper contains a late tho’ correct & generally impartial account of the most material events occurring in this scene & cannot be read but with Interest at a moment when the political page is filled with such as are very important & which must have a weighty influence on the future destinies of Europe.
					It is difficult however, for the most attentive observer, to form a due estimate of the probable issue or to foresee what other shape the affairs of Europe may assume before we arrive at that desired period.  The constant changes & rapid succession of events which occur in the military theatre, are unprecedented in former wars & seem to evade all calculations.
					Heretofor when the nations of Europe had become fatigued by several years of war & Contest it was not a difficult matter to arrange their disputes by a geometrical partition of territory as they were then generally guided by the same Genius & Spirit as to the principles of Govt.  The late astonishing Revolution in Europe has produced a moral change in the views , sentiments & principles of many nations & to destroy the elements of that equilibrium termed the ballance of Europe & makes it more than ever a difficult task to find a common base for reconciling their disagreements consistent with mutual views & Interests.
					A correspondence is said now to exist between France & England on the subject of peace but the yet uncertain fate of Egypt & that of the eventual turn of affairs in the  renders it almost impossible for either of those Powers to be prepared for finishing the great Work.  Nor do I for my own part yet see a general peace but as the promised land from a mountain at a very great distance.  But it must sooner or later arrive & that it may be predicated on principles promotive of the aggregate mass of human happiness is a hope the benevolent mind will fondly cherish.
					Presuming that it will be the policy of our Govt. to circumscribe as far as possible any political relations with Europe, & extend our commercial connections and every channell which promises advantages to our Country I would beg leave to suggest as a subject meriting the attention of Govt. the more particular cultivation of our Commercial Relations with the north of Europe particularly with Russia from which Country we annually export many articles of importance to our Country & which we might be able to obtain on more favorable terms if we could effect a compact with that Govt. which should open the way to us thro’ the Dardanelles into the Black Sea & give us many other privileges which the interests of our commerce require from our intercourse with that Country, which are too lengthy to be here detailed.  The late Events which have occurred in the Course of the Disputes between Russia & GB. have tended to shew the mortifying dependence to which they are subject in her trade with GB. & I think she will be happy at the opportunity of forming such a connection with other powers as may tend to destroy that dependance & create a competition in her favour.  It is true we cannot expect to beat GB. in regard to her own manufactures which she exports to Russia but in the carrying of many other articles of Consumption which come from the Indies & other Countries we may be able to hold a competition favorable to them & advantagious to ourselves.  From Silesia & other parts of Germany many articles are sent to our Country which with attention might be procured to much greater advantage to us, as is the case also with many such that we import from Denmark & Sweden.  You may perhaps be induced to reply to these Observations that it is more specifically the business of individuals in the mercantile line than of Govt. to attend to the suggestions here recommended—which in a certain sense may be true but I think the Commercial interests would be much benefited by having an active intelligent well informed person appointed as a Commercial Agent for the Northern parts of Europe whose duty it should be to travel thro’ the several Countries Composing it & probe every Source of information Commercial & other, that may be advantageous to the U. States & that having made himself thoroughly acquainted with the items on which that connection with those Countries could be formed with the greatest benifit to our Country that he be empowered to fix them on a permanent base by treaty or compact with the Govts. of those Countries.
					Pardon me for the trouble I give on a subject of the merits of which you are so able to form a due appretiation & believe me to be with the highest respect yr Obt Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
